Case: 1:18-Cv-08376 Document #: 1-1 Filed: 12/20/18 Page 1 of 4 Page|D #:7

EXHIBIT A

 

Case: 1:18-cv-08376 Document #: 1-1 Filed: 12/20/18 Page 2 of 4 Page|D #:8

 

E_@H_.__.__.

- ' Coherent Economlcs, LLC

430 Parl< Avenue ~ Suite 213 - High|and Parl<, iL60035
847.861.3100 ' Fax 847.861.3131

    

stevens

Privileged and Confidentia|
Prepared for Counsel

December 17, 2015

|\/|ary S. Thomas

Partner

Grant & Eisenhofer P.A.

123 Justison Street
Wi|mington, Delavvare 19801

Re: in re Appraisa| of AOL lnc. in the Court of Chancery of the State of De|avvare (C.A. No. 11204-\/CG)
Dear i\/|ary:

This letter vvi|l confirm arrangements under vvhich Coherent Economics LLC (”Coherent”) Wil| provide
professional services to Grant & Eisenhofer ("Counse|") in connection With your representation of
Petitioners (”Client”) relating to an appraisal action pending in the Court of Chancery ofthe State of
DelaWare.

Professor Bradford Corne|l {”Expert”) may review confidential and non-confidential documents and
other materia|s, provide information to you or other parties designated by you, prepare studies and
reports, participate in meetings With you or With other parties designated by you, and undertake
other tasks as requested by you, as an expert economic consultant in the above listed matter.

Coherent understands that Counsel seeks E)<pert to provide independent, expert economic analysis
and opinions to Counsel, regardless of any concern over the impact of Expert's opinions upon any
issues in dispute in the proceedings Expert Wil| discuss consulting assignments, tasks and projects
With Counsel before undertaking any such assignments, tasks or projects, and vvi|l keep Counsel
informed ofthe progress of Wori< and findings

E)<pert may rely on additionai Coherent staff to supply support services, to the extent such services
are needed to effectively and efficiently complete Expert's Worl<. Counse| shall compensate Coherent
for professional services and reimbursable expenses according to Coherent’s standard commercial
terms, vvhich are attached and incorporated by reference. Professor Bradford Cornel|'s current
hourly rate is USD $1,050.

The vvori< undertaken by E)<pert and Coherent in this engagement is done for and at the request of
Counsel, and is part of Counsel’s vvork product. Unless otherwise agreed or required by iavv,

Case: 1:18-cv-08376 Document #: 1-1 Filed: 12/20/18 Page 3 of 4 Page|D #:9
1 i. ,,,Paas l_?.

regulation, or court order, Coherent may retain for its records copies of any reports completed by
Coherent in this engagement Coherent will not disciose confidential or priviieged information it
obtains from Counsel to any third party; provided that Coherent may disclose such information (a) to
its own staff, (b) with Counsel’s consent; and (c) if iegally required to do so, although, whenever
reasonably possibie, Coherent wiil notify Counsel of such process before any such information is
released. Confidentia| information does not include any information Which is or becomes available
from pubiic sources Coherent may, at Counse|’s direction, disclose confidential information to other
counsel or consultants cooperating with Counsel in this litigation. d

Counsel understands that by serving as a consultant or expert in this engagement, Expert may be
required by agreement, court order or other legal process to appear for proceedings at the request or
demand of one or more other parties or opposing parties might undertake iegai efforts in an attempt
to preclude Expert from providing services to Counsel. Counsei agrees to defend Expert and
Coherent and compensate Coherent for any time or expenses incurred in connection with such
proceedings

This engagement may be terminated upon reasonable notice by Counsel or Coherent.

|f this ietter conforms to your understanding and is acceptable to you, please sign and return one
copy. i took forward to the opportunity to continue working with you on this matter. P|ease call me
if you have any questions

Sincerely,

Coherent Economics, LLC

%%//M/

Alan S. Franke|, Memger

AGREED AND ACCEPTED:

rfer
ry //
i\/lary S. Thomas
Grant & Eisenhofer P.A.

      

… await

B\/

 

 

Case: 1:18-cv-08376 Document #: 1-1 Filed: 12/20/18 Page 4 of 4 Page|D #:10

Coherent Economics, LLC
Stanciard Commercial Terms

Coherent bills clients monthly for professional services and expenses Coherent describes all such services and
expenses and, on request, Will supply documentation for expenses incurred. Coherent bills for travel
(business class for international travel), purchased data, internationai telephone and other expenses at actual
cost or an allocation of estimated actual cost for purchased data used in multiple engagements Houriy rates
are subject to periodic adjustment

Coherent's invoices shail be paid within thirty days ofthe statement date. Coherent shail be paid regardless of
the opinions rendered, results of any analysis undertaken by Coherent, or results of any |itlgation, proceeding,
or Coherent's consulting assignment if an invoice is not paid vvithin 60 days, Coherent reserves the right to
begin to charge interest on the outstanding balance at 1% per month and/or cease working on the
engagement whether or not tasks have been com pieted, without relieving Counsel ot its obligation to pay ail
amounts due to Coherent.

|n the event Coherent or Expert is required by subpoena or other legal process to appear or produce any
documents reiating to engagements for Counsel in judicial or administrative proceedings Counsel shall
reimburse Coherent at standard bi|iing rates for its professional time and expenses inciuding reasonabie
attorneys‘ fees, incurred in responding to such requests

Coherent may require that a retainer be paid on execution of this agreement prior to Coherent beginning
work on behalf of Counsel. The retainer will be applied against fees for professional services and expenses
billed by Coherent. Any retainer balance remaining on compietion of Coherent's work or termination of this
engagement after all of Coherent’s outstanding invoices have been paid in full shall be returned to Counse!.
Coherent may request additional retainer amounts as needed.

Any controversy, dispute, or claim of whatever nature arising out of, in connection with, or in relation to the
interpretation performance or breach of this agreement, including any claim based on contract, tort, or
statute, shall be governed by Delaware iaw. Neither party shall be responsible for any consequentia|,
incidental, special or punitive damages Coherent shall not be responsible for direct compensatory damages in
excess of the fees actually received by Coherent for the performance of services h`ereunder.

,,,,.,Bar €,.if=i

 

 

 

